DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8 and 10-17 are allowed.

REASONS FOR ALLOWANCE
Applicant has amended independent claim 1 to overcome previous rejection. Applicant has added the language of canceled dependent claims 3 and 9 to independent claim 1. Claim 9 was indicated as allowable in the previous office action if rewritten in independent form including all the language of any base claims. As a result of Applicant’s amendment, the independent claim now contains claim language which was previously indicated as being allowable and the application is now in condition for allowance.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Horinouchi (US20170288388A1) teaches a DC interrupting device (Abstract, DC circuit breaker) comprising: 
a main current conduction unit (i.e. mechanical switch 2) (fig.1) including a main interrupting switch (refer to [0028], for interruption of the direct current), which is a mechanical switch (i.e. gas disconnector 3 and a vacuum circuit breaker 4) (fig.1); 
a reverse current power supply unit (i.e. forced commutating circuit 10) (fig.1) connected to an input terminal (i.e. upstream electrode 1a) (fig.1) of the main current 
a reverse current conduction unit (i.e. controller 30) (fig.1) configured to supply the reverse current (refer to [0046], a current in the opposite direction to the direction of the direct current flows from capacitor 11 through reactor 12 and switch 13 to vacuum circuit breaker 4) to an output terminal (i.e. downstream electrode 1b) (fig.1) of the main current conduction unit (i.e. mechanical switch 2) (fig.1), 
wherein the reverse current power supply unit (i.e. forced commutating circuit 10) (fig.1) comprises: 
a first reverse current dedicated capacitor (i.e. capacitor 11) (fig.1) charged by a voltage (i.e. charger 16) (fig.1);
an inductor (i.e. reactor 12) (fig.1); and 
a reverse current power supply unit switch (i.e. switch 13) (fig.1) configured to perform circuit connection (refer to [0038], When switch 13 is caused to be in conducting state, a current in the opposite direction to the direction of the direct current is caused to flow from capacitor 11 to vacuum circuit breaker 4 through the reactor and switch 13) 
Horinouchi does not teach the reverse current power supply unit that comprises: a first reverse current dedicated capacitor applied to an input terminal of the main current conduction unit; a polarity reversing inductor configured to reverse a polarity of the first reverse current dedicated capacitor; and a reverse current power supply unit switch configured to perform circuit connection such that the polarity reversing inductor reverses the polarity of the first reverse current dedicated capacitor, wherein the reverse current conduction unit 
Park (US20160322178A1) teaches the reverse current power supply unit (i.e. inductors Lx, Lp, capacitor 131, switches G1 and G2) (fig.4) that comprises: 
a first reverse current dedicated capacitor (i.e. capacitor 131) (fig.4) applied to an input terminal (i.e. coupled to A) (fig.4) of the main current conduction unit (i.e. main switch 110) (fig.4); 
a polarity reversing inductor (i.e. inductor Lp) (fig.4) configured to reverse a polarity of the first reverse current dedicated capacitor (i.e. capacitor 131) (fig.4); and 
a reverse current power supply unit switch (i.e. first switching element G1 and second switching element 2) configured to perform circuit connection (refer to [0042], connected to each other in a forward direction) such that the polarity reversing inductor reverses the polarity of the first reverse current dedicated capacitor (refer to [0042], current flows in the direction from the second side to the first side of a DC line).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitor charging method of Horinouchi to include the teachings of Park and charge the capacitor via the main line, as it provides the advantage of a more compact and energy efficient circuit.
Horinouchi and Park do not teach the DC interrupting device wherein the reverse current power supply unit further comprises a second reverse current dedicated capacitor symmetrically connected to the first reverse current dedicated capacitor with respect to the polarity reversing inductor and the reverse current power supply unit switch, and wherein the reverse current conduction unit further comprises a second conduction unit switch symmetrically connected to the first conduction unit switch with respect to the polarity reversing inductor and the main interrupting switch.
Ahlf (EP2122647B1) teaches a second reverse current dedicated capacitor (i.e. Capacitor 12 of commutation device 8 and 9) (fig.2) symmetrically connected to a first reverse current dedicated capacitor (i.e. Capacitor 12 of commutation device 8 and 9) (fig.2).
Horinouchi, Park and Ahlf do not teach or fairly suggest a polarity reversing inductor, wherein the reverse current conduction unit further comprises a second conduction unit switch 
Claims 2, 4-8 and 10-17 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        04/09/2021





	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839